Citation Nr: 0017844	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-21 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to June 
1971.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from July 1994 and subsequent 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  This case was 
previously remanded by the Board for additional development 
in March 1999.  The case is now, once more, before the Board 
for appellate review.

The Board notes that the veteran's appeal originally included 
the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for left ear hearing loss.  During the pendency of 
the appeal, a February 2000 rating decision granted service 
connection for this disability, and assigned a noncompensable 
evaluation.  The veteran was notified of this decision, and 
did not file a notice of disagreement (NOD).  Therefore, the 
issue of a higher evaluation for this disability is not 
presently in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997). 

Since the February 2000 Supplemental Statement of the Case, 
the veteran's representative has submitted additional 
evidence in support of the veteran's claim.  VA regulations 
provide that any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board, 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1999).  After reviewing the foregoing evidence, the Board 
finds that the additional submissions are not pertinent.  The 
submitted documents consist of a copy of a May 1968 Western 
Union telegram, a notice of award of a Gold Star in lieu of a 
third Purple Heart medal, a Unit Report, and two pages from a 
text by Dr. G.F. regarding hearing loss.  The Board notes 
that the May 1968 Western Union telegram, the notice of award 
of a Gold Star in lieu of a third Purple Heart medal, and the 
Unit Report were previously of record for consideration by 
the RO.  While the excerpts from Dr. G.F.'s text generally 
relate to hearing loss, they do not specifically address the 
veteran's claimed right ear hearing loss.  Consequently, the 
Board finds that it is not necessary to refer this evidence 
to the RO for review before rendering a decision.  38 C.F.R. 
§§ 19.37(a), 20.1304(c) (1999). 

Lastly, appellate consideration of the claim of entitlement 
to TDIU is held in abeyance pending completion of the 
development requested in the remand below.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for right ear hearing loss was denied by a rating decision in 
September 1983; no timely appeal therefrom was filed.

2.  Evidence received since the final, September 1983 rating 
decision with regard to right ear hearing loss does not bear 
directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1983 rating decision denying service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 4005(c) (West 1982) (now 38 U.S.C.A. § 7105 (West 1991)); 
38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104 (West 1991); 
38 C.F.R. § 19.192 (1983) (now 38 C.F.R. § 20.1103 (1999)).

2.  Evidence received since the September 1983 rating 
decision is not new and material, and the claim for service 
connection for right ear hearing loss is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); §§ 3.104(a), 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim of entitlement to service connection for 
right ear hearing loss was denied by the RO in September 
1983, on the basis that his hearing was within normal limits 
for VA purposes.  The veteran failed to file a timely appeal 
from the September 1983 rating decision.  38 U.S.C.A. 
§ 4005(c) (West 1982) (now 38 U.S.C.A. § 7105 (West 1991)); 
38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104 (West 1991); 
38 C.F.R. § 19.192 (1983) (now 38 C.F.R. § 20.1103 (1999)).  
Accordingly, that rating decision became final and is not 
subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence submitted and associated with the claims folder 
since the final rating decision in September 1983.  Evidence 
of record at the time of the September 1983 rating decision 
included the veteran's service medical and personnel records.  
The veteran's service personnel records show that he served 
as a tank crewman.  

According to a July 1968 service medical record, the veteran 
noticed decreased hearing acuity after a tank he was sitting 
on was hit by a rocket.  A physical examination revealed that 
hearing was grossly decreased in the right ear, and a small 
central round perforation was noted in the right tympanic 
membrane.  The diagnostic impression was a traumatic 
perforation of the right tympanic membrane.  

An October 1969 examination report notes a normal clinical 
evaluation of the ears, and hearing was 15/15 to spoken 
voice.  An April 1971 Medical Board report indicates that the 
veteran's hearing was within normal limits.

A September 1971 VA audiological examination revealed 
auditory thresholds in the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz were 5, 0, 0, 0, and 0 decibels, respectively, 
in the right ear, and speech recognition was 100 percent in 
the right ear.  

On VA examination in June 1983, the veteran reported that he 
ruptured his right eardrum during service.  He denied a 
history of infections or surgery.  An audiological 
examination revealed auditory thresholds in the frequencies 
500, 1000, 2000, and 4000 Hertz were 10, 10, 5, and 0 
decibels, respectively, in the right ear, and speech 
recognition was 100 percent in the right ear.  The final 
assessment was normal hearing in the right ear, and no 
ruptured eardrum.

Evidence submitted since the September 1983 rating decision 
denying service connection for right ear hearing loss 
includes VA inpatient and outpatient treatment records noting 
various complaints, including right ear hearing loss, from 
December 1990 to May 1996.  During a March 1994 VA 
audiological examination, the veteran reported exposure to 
noise from rockets, tanks, and artillery fire during service 
in Vietnam, and gave a history of rupturing both tympanic 
membranes in 1968.  Auditory thresholds in the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz were 25, 10, 10, 10, 
and 15 decibels, respectively, in the right ear, and speech 
recognition was 100 percent in the right ear.  The pertinent 
diagnosis was right ear hearing within normal limits.

An August 1994 VA audiology consultation report notes normal 
hearing in the right ear. 

During a January 1995 personal hearing, the veteran testified 
that his hearing loss had its onset after a rocket hit his 
tank during service.  Transcript (T.) at 16-17.  He reported 
that both of his ears bled from the concussion, and he was 
subsequently told that both eardrums were ruptured.  T. at 
17.  He related that he was exposed to additional noise 
associated with heavy combat, and explained that the military 
did not provide hearing protection at that time.  T. at 17.  
The veteran stated that his hearing acuity had gradually 
declined "over the years," and reported difficulty hearing 
the telephone, the television, or the radio.  T. at 17-19.  
He explained that he often had to ask others to repeat 
themselves during conversations.  T. at 18-19.

In a statement dated in January 1995, the veteran reported 
that a 122-millimeter (mm) rocket hit the right side of his 
B21 tank during service in April 1968.  He explained that 
both of his ears bled following the explosion, and he was 
unable to hear for two days.

In April 1996, the veteran submitted five lay statements in 
support of his claim.  A statement from R.N. and W.N. notes 
that they have know the veteran since the summer of 1962.  
They reported that the veteran's hearing was "perfectly 
normal" in 1962, but had gradually deteriorated over the 
years to "probably half of what it was."  A statement from 
P.N. indicates that the veteran's hearing was normal in 1962, 
but had "gradually grown to probably 40% to 45% of what it 
was."  In another statement, S.V., the veteran's sister 
reported that the veteran's hearing loss had become 
"increasingly evident" over the previous few years.  She 
explained that one must look directly at her brother when 
speaking to him.  A statement from the veteran's youngest 
sister, J.Y.-H., relates that the veteran's hearing was 
normal prior to service, and indicates that she noticed a 
decline in his hearing following his discharge.  She reported 
that it was necessary to face him when speaking, and noted 
that he sometimes misses portions of conversations.  Lastly, 
D.V., the veteran's mother stated that her son's hearing was 
normal prior to service, but had become "increasingly worse 
through the years."  She related that the veteran explained 
that he could not hear very well because he ruptured an 
eardrum when a shell exploded near his tank in service.

A May 1999 VA audiological examination revealed auditory 
thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 25, 20, 15, 20, and 25 decibels, respectively, in 
the right ear, and speech recognition was 96 percent in the 
right ear.  The final assessment was right ear within normal 
limits.

In March 2000, the veteran's representative submitted a copy 
of a notice of award of a Gold Star in lieu of his third 
Purple Heart medal, a Unit Report, and two pages from a text 
by Dr. G.F. regarding hearing loss.  The excerpts from Dr. 
G.F.'s text indicate that former Marines were found to have 
"the greatest hearing loss" because "all Marines have a 
large amount of weaponry in basic training and function 
largely as infantry."  He reported that they experience a 
"considerable amount of exposure to severe noise that could 
have been damaging to the delicate nerve endings in the inner 
ear."  He concluded that "this damage in most cases went 
unnoticed or disregarded" at the time of discharge, because 
it involved the hearing of the higher pitched sounds, above 
the range of speech sounds.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including organic 
diseases of the nervous system, becomes manifest to a degree 
of ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1133 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).  Where there is affirmative evidence to the contrary, 
or evidence to establish that an intercurrent injury or 
disease which is a recognized cause of any of the disease 
within the purview of section 1112 of this title, has been 
suffered between the date of separation from service and the 
date of onset of any such diseases, or the disability is due 
to the veteran's own willful misconduct, service connection 
pursuant to section 1112 will not be in order.  38 U.S.C.A. § 
1113 (West 1991).

A sensorineural hearing loss involves a cranial nerve, a part 
of the nervous system under the Schedule for Rating 
Disabilities, ratable under the diagnostic codes for organs 
of special sense, which include the codes governing 
impairment of auditory acuity and tinnitus.  38 C.F.R. 
§§ 4.85 (Impairment of Auditory Acuity), 4.87 (Code 6260, 
Tinnitus),  4.124a (Diseases of the Cranial Nerves) (1999).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for 
which compensation may be paid, provided that the 
requirements for service connection are otherwise met.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Even if a 
veteran does not have hearing loss for service connection 
purposes by the standards of 38 C.F.R. § 3.385 during the 
time of active duty, such does not prohibit service 
connection.  Service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at 158.  The threshold for normal hearing is 0 
to 20 decibels.  Id. at 157.

Service connection for right ear hearing loss was denied by a 
September 1983 rating decision.  The veteran was notified of 
that decision and his appeal rights, but failed to perfect an 
appeal.  See 38 U.S.C.A. § 7105(c) (West 1991)); 38 C.F.R. 
§ 20.1103 (1994).  Accordingly, the September 1983 rating 
decision denying service connection for right ear hearing 
loss became final and is not subject to revision on the same 
factual basis, but may be reopened on the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for right ear hearing loss.  The evidence 
since the last denial includes VA medical records from 
December 1990 to May 1996, and VA audiological examination 
reports dated in March 1994 and May 1999.  This evidence, 
however, is fundamentally cumulative of other evidence 
previously submitted and considered by the RO in September 
1983.  Specifically, the medical evidence of record 
considered by the RO in September 1983 failed to establish 
right ear hearing loss for VA purposes, and the medical 
evidence submitted since the final decision similarly fails 
to show current right ear hearing loss.  

Lay evidence of record at the time of the final decision 
alleged that the veteran's right ear hearing loss was related 
to noise exposure in service.  Statements received from the 
veteran subsequent to the September 1983 rating decision 
(including lay statements from R.N., W.N., P.N., S.V., D.V., 
and J.Y.-H., various written statements from the veteran, and 
testimony from the January 1995 personal hearing) simply 
reiterate the aforementioned allegations, and are merely 
redundant of evidence previously of record, and thus not new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in September 1983.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming arguendo that 
portions of the newly submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  As the evidence fails to establish 
right ear hearing loss for VA purposes, it certainly does not 
in any way contribute to a more complete picture in this 
case.  See Hodge, 155 F.3d at 1363. 

The newly submitted evidence simply reiterates the veteran's 
contentions, which were previously of record in September 
1983.  The Board must find that the recently obtained 
evidence is fundamentally cumulative.  It only serves to show 
what was known in September 1983.  Consequently, the Board 
finds that this evidence is not "new" and cannot constitute 
"new and material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material. 

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for right ear 
hearing loss, under Elkins, supra, the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that nothing in the above discussion is 
intended to cast doubt on the veteran's good faith.  Under 
the law, the Board simply has no authority to get to the 
merits of the claim.  The Board would add that, even assuming 
the Board could get to the merits, and assuming the veteran's 
recollections of his right ear hearing loss in service were 
accurate, the record would still lack evidence of a current 
right ear hearing loss disability for VA purposes.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
right ear hearing loss is denied.


REMAND

The Board finds that the veteran's claim of entitlement to 
TDIU is well grounded, as it is plausible and capable of 
substantiation.  Murphy, 1 Vet. App. at 81.  This finding is 
based on his assertion that his service-connected 
disabilities have rendered him unemployable.  Proscelle, 
1 Vet. App. 629; King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a). 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  In cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a), entitlement to TDIU will be considered 
on an extraschedular basis.  38 C.F.R. § 4.16(b).

Service connection is currently in effect for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling, 
bronchial asthma, evaluated as 30 percent disabling, 
tinnitus, evaluated as 10 percent disabling, and left ear 
hearing loss, residuals of a gunshot wound to the right 
earlobe, residuals of a gunshot wound to the right shoulder, 
and a residual scar from an appendectomy, each evaluated as 
noncompensably disabling; the combined disability rating is 
60 percent. 

In March 2000 correspondence, the veteran complained that his 
PTSD symptoms had increased in severity, requiring him to 
"take two different medications twice a day to try and help 
control it."  In addition, he reported that he currently 
"passed out as many as three times a day" due to "cough 
syncope," and indicated that a VA physician related these 
symptoms to his service-connected bronchial asthma in March 
2000.  He explained that the physician told him that he could 
not drive a vehicle, operate machinery, climb stairs, or "do 
other normal things," because his syncope can happen at any 
time without warning.  

The veteran's statements can reasonably be interpreted as 
claims of entitlement to increased evaluations for his 
service-connected PTSD and bronchial asthma.  Such claims are 
inextricably intertwined with the issue of entitlement to 
TDIU benefits, currently on appeal.  The Court has held that 
VA must develop all issues which are reasonably raised from a 
liberal reading of the entire record, where these issues are 
inextricably intertwined with the issues on appeal, Myers v. 
Derwinski, 1 Vet. App. 127 (1991), and that all inextricably 
intertwined matters must be adjudicated by the VA prior to 
any determination by the Board on the merits of the claim.  
Harris v. Derwinski, 1 Vet. App. 181, 183 (1991).

In addition, the Board notes that the claims file contains no 
opinion relevant to the veteran's employability due to his 
service-connected disabilities, and further development 
pertinent to that question would be useful in this case.  

Finally, the record reveals that the veteran began receiving 
benefits from the Social Security Administration (SSA) in 
November 1993, and that these benefits were discontinued in 
January 1997.  After a preliminary review of the record, it 
does not appear that the RO has attempted to obtain a copy of 
the veteran's Social Security records.  The Board notes that 
these records may be highly relevant to the disposition of 
the veteran's claim, both for the purpose of establishing key 
facts and for purposes of evaluating the probative value of 
the veteran's evidentiary assertions and other evidence of 
record.  In this regard, the Court has held that the duty to 
assist requires that the VA obtain all relevant facts, not 
just those for or against the claim, and that where the 
records are in the possession of the Federal Government, VA 
is responsible for securing the material.  Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).  In the alternative, if 
there was in fact no SSA award or no records, this should be 
documented in the record.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).


Accordingly, the TDIU claim is REMANDED for the following 
action:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his service-
connected disabilities that are not 
currently a part of the record.  After 
any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.  In particular, 
the RO should attempt to obtain VA 
records showing treatment for "cough 
syncope" in March 2000.

3.  The RO should attempt to obtain 
records pertinent to the veteran's 
application for SSA benefits from the 
SSA, to include the decision rendered in 
that matter and the medical records 
relied upon concerning that claim.  If 
the SSA has made no decision or has no 
records, this should be documented in the 
record.  The attention of the SSA should 
be invited respectfully to 38 U.S.C.A. § 
5106 (West 1991).

4.  The RO should arrange for the 
veteran to undergo a VA social and 
industrial survey.  The social worker 
should comment on the degree of social 
and industrial impairment which the 
veteran experiences as a result of his 
service-connected disabilities.  The 
social worker should distinguish, if 
feasible, between the veteran's service-
connected disabilities and any 
nonservice-connected conditions found to 
be present.  The claims folder should be 
made available to the social worker for 
review in conjunction with the 
examination of the veteran.

5.  Thereafter, the RO should arrange 
for examinations by the appropriate 
physicians to determine the nature and 
severity of the veteran's service-
connected PTSD and bronchial asthma.  
Any pathology present should be 
identified.  If there is pathology 
present which is not related to the 
veteran's service-connected 
disabilities, the examiner should 
indicate whether this pathology produces 
manifestations which may be 
distinguished from the manifestations of 
the service-connected disabilities.  In 
particular, the examiner(s) should offer 
an opinion as to whether the veteran's 
"cough syncope," is related to his 
service-connected bronchial asthma or 
PTSD.  

The examination reports should include a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  All 
findings should be recorded in detail.  
The examiners should comment on how the 
veteran's service-connected disabilities 
affect his industrial adaptability.  The 
veteran's claims folder and a copy of 
this remand must be provided to the 
examiners for review in conjunction with 
the examinations.  Any opinions expressed 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination reports and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issues of entitlement to increased 
ratings for the veteran's service-
connected PTSD and bronchial asthma, and 
re-adjudicate the issue of entitlement to 
TDIU benefits.  If the veteran's TDIU 
claim remains denied, he and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

